In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated November 22, 1994, which granted the *353defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint since the plaintiff failed to present any evidence demonstrating that the defendant created the defective condition on the public sidewalk or caused the defect to occur because of some special use (see, Nuesi v City of New York, 205 AD2d 370; Noto v Mermaid Rest, 156 AD2d 435, 436). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.